Title: From Benjamin Franklin to Samuel Cooper, 30 September 1769
From: Franklin, Benjamin
To: Cooper, Samuel


Dear Sir,
London, Sept. 30 1769
Your Favour of Aug. 3 has given me great Pleasure. I have only time now to acknowledge the Receipt of it, but purpose to write fully by the next Opportunity. I am just returned from France, where I found our Dispute much attended to, several of our Pamphlets being translated and printed there, among the rest my Examination, and the Farmer’s Letters with two of my Pieces annex’d, of which last I send you a Copy. In short all Europe (except Britain) appears to be on our side the Question. But Europe has its Reasons. It fancies itself in some Danger from the Growth of British Power, and would be glad to see it divided against itself. Our Prudence will, I hope, long postpone the Satisfaction our Enemies expect from our Dissensions. With sincere and great Esteem, I am, Dear Sir, Your most obedient humble Servant
B Franklin
Revd Dr Cooper.
 
Addressed: To / The Reverend Dr Cooper / Boston / Free / BF.
